Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 59-78 are pending in the instant application. Claims 69-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 69-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 59-68 is contained herein.


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 7/2/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 1/19/2022.

Status of Rejections
35 USC § 112(d)

The rejection of claim 64 is maintained.

Applicant’s amendments of claim 64, see Remarks, filed 1/19/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 7/2/2021, have been fully considered but are not found fully persuasive.
To reiterate the rejection of record, claim 64 did not limit independent claim 59 with respect to a myriad of recited substituents including cyano, carboxamide, cyclopentyloxy, ethylamino, etc. These embodiments were not listed in the independent claim for this variable. However, the amendment did not remove the embodiment 
    PNG
    media_image1.png
    36
    142
    media_image1.png
    Greyscale
 which is not considered a “heterocyclyl” as defined in the specification aromatic. Thus, the rejection is maintained.



Double Patenting

The rejection of claims 59-68 is maintained.

Applicant’s arguments, see Remarks, filed 1/19/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 7/2/2021, have been fully considered but are not found fully persuasive with reference to the obviousness of patent claim 48 which embraces the elected species.
Applicants argue that it would not have been obvious to amend the patented claims to arrive at the instant claims by removing the term “solvates and hydrates thereof”. Thus, the claims represent a non-obvious modification of the patented claims. The examiner disagrees with respect to analysis of patented claim 48.
To reiterate, Applicants elected the following chemical species of 2-(7-(2,4-bis(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid. Thus, for initial examination purposes, the claims may be drawn to compositions comprising the above compound and/or a salt thereof along with a carrier as set forth in claim 59. 
The examiner clearly stated of record that patented claim 48 embraces the above species or salt, solvate, and hydrate thereof in a composition further comprising a carrier:

    PNG
    media_image2.png
    117
    390
    media_image2.png
    Greyscale
.
In terms of analysis, the patent compound itself may anticipate the claimed formula Ik in claim 59. However, the claims of the patent and instant claims differ in regard to the language “solvates and hydrates thereof” wherein the patent claims suggests the additional solvates and hydrates thereof while the instant claims simply exclude them but recite the salts thereof only. However, a slight exclusion of these terms can not simply make the claims independent and distinct from each other when one skilled in the art could readily envisage the claimed invention.  See MPEP 804 in terms of obviousness:
The analysis required is different in situations where the claim in the application being examined (1) is directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application, or (2) overlaps in scope with a claim in a potentially conflicting claim or claims of the patent or application but the potentially conflicting claims cannot be said to anticipate the examined claims.
 Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). For example, in the genus-species situation, the examiner typically should 

Clearly, one skilled in the art would have readily arrived at the claimed compositions embracing the elected species since the patented claims explicitly suggested the compound and compositions thereof along with either the salts, solvates, or hydrates thereof. With only a few finite derivatives to choose from (e.g. salts, solvates, or hydrates), any one, a select few, or all of the alternatives currently claimed would have been considered an obvious variant of what was suggested in the patented claim. Thus, the claimed compositions comprising the elected species would have been considered obvious.




Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624